UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: WEI TU REASONOVER, a/k/a         
Wei Tu Grandon, a/k/a Wei Tu
Grandon Reasonover; In Re: ROBERT
P. REASONOVER,
                          Debtors.


COUNTRYWIDE HOME LOANS,
Successor in Interest to Federal
National Mortgage Association,
                Defendant-Appellant,
                 v.
UNITED STATES OF AMERICA,                  No. 99-2534
               Defendant-Appellee,
                and
DONALD F. KING, Successor in
interest to Robert G. Mayer, trustee,
                    Trustee-Appellee,
                and
HARBOR FINANCIAL MORTGAGE
CORPORATION; NEW AMERICAN
FINANCIAL CORPORATION,
                       Plaintiffs.
                                        
2                          IN RE: REASONOVER



In Re: WEI TU REASONOVER, a/k/a         
Wei Tu Grandon, a/k/a Wei Tu
Grandon Reasonover; In Re: ROBERT
P. REASONOVER,
                          Debtors.


DONALD F. KING, Successor in
interest to Robert G. Mayer, trustee,
                   Trustee-Appellant,
                 v.
                                                  No. 99-2620
HARBOR FINANCIAL MORTGAGE
CORPORATION; NEW AMERICAN
FINANCIAL CORPORATION,
               Plaintiffs-Appellees,
                and
UNITED STATES OF AMERICA;
COUNTRYWIDE HOME LOANS,
Successor in Interest to Federal
National Mortgage Association,
               Defendants-Appellees.
                                        
         Appeals from the United States District Court
       for the Eastern District of Virginia, at Alexandria.
              Leonie M. Brinkema, District Judge.
 (CA-99-990-A, BK-97-14401-SSM, AP-98-1288, CA-99-989-A,
AP-97-1437, AP-97-1398, AP-97-1395, AP-97-1247, AP-97-1315)
                      Argued: November 1, 2000
                      Decided: December 22, 2000
       Before LUTTIG and TRAXLER, Circuit Judges, and
       Alexander WILLIAMS, United States District Judge
        for the District of Maryland, sitting by designation.
                           IN RE: REASONOVER                            3
Remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: John Turner Donelan, LAW OFFICES OF JOHN T.
DONELAN, Alexandria, Virginia, for Appellant. Tina Maria McMil-
lan, MCMILLAN & LANG, P.C., Fairfax, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Wei Tu Reasonover, the debtor, believed she had conveyed certain
real property to Business Depot, Inc., prior to filing for bankruptcy.
By mistake, no deed was recorded for the conveyance, and Rea-
sonover unknowingly retained legal title to the property. The trustee
of Reasonover’s bankruptcy estate filed this action to avoid the claim
to equitable title asserted by Countrywide Home Loans, Inc., the
successor-in-interest to the purchaser of the property from Business
Depot. The bankruptcy and district courts held that 11 U.S.C.
§ 544(a)(3) allows the trustee to avoid Countrywide’s claim to equita-
ble title, subject to a $31,500 security interest in the property in favor
of Countrywide.

   This court heard oral argument in the case on November 1, 2000.
The case was briefed and argued primarily on the question of whether
11 U.S.C. § 544(a)(3) allows the trustee to avoid Countrywide’s equi-
table claim to property in which Reasonover holds legal title. Thereaf-
ter, the parties were requested to brief, in letter form, the question of
"whether 11 U.S.C. § 550(b) has any implications for the resolution
of this case, and if so, the precise nature of its implications."
4                             IN RE: REASONOVER
   Under certain circumstances, section 550(b) limits the trustee’s
right to recover property or its value from subsequent transferees of
the initial transferee of the debtor.* The effect of section 550(b) on
this case was apparently not briefed or considered in the courts below.
Because this section may bar the trustee from recovering from Coun-
trywide — even if section 544(a)(3) allows the trustee to avoid Coun-
trywide’s equitable claim to the property — we remand to the district
court for full consideration of section 550(b) and its effect, if any, on
this case.

                                                                  REMANDED

    *Section 550 provides in relevant part that:
     (a) Except as otherwise provided in this section, to the extent that
     a transfer is avoided under section 544 . . . of this title, the trustee
     may recover, for the benefit of the estate, the property trans-
     ferred, or, if the court so orders, the value of such property, from
     —
         (1) the initial transferee of such transfer or the entity for
         whose benefit such transfer was made; or
         (2) any immediate or mediate transferee of such initial trans-
         feree.
     (b) The trustee may not recover under section (a)(2) of this sec-
     tion from—
         (1) a transferee that takes for value, including satisfaction or
         securing of a present or antecedent debt, in good faith, and
         without knowledge of the voidability of the transfer avoided;
         or
         (2) any immediate or mediate good faith transferee of such
         transferee.
11 U.S.C. § 550.